EXHIBIT Reed's, Inc. Announces Successful Close of Rights Offering Raising $1.2 Million From a Broad Base of Subscribers LOS ANGELES, CA(Marketwire - 12/29/09) - Reed's, Inc. (NASDAQ:REED - News), maker of the top-selling sodas in natural food stores nationwide, announced today that the Corporation has completed its previously announced rights offering of Series B Convertible Preferred Stock pursuant to its basic and applicable oversubscription privileges. At closing, the Company sold 120,820 shares of Reed's Series B Convertible Preferred Stock through the exercise of rights at a subscription price of $10 per share, for an aggregate purchase price of $1,208,200. The net proceeds of the Rights Offering are to be used for general working capital. Additional investment in Reed's Series B Convertible Preferred Stock will be available through Source Capital Group, Inc. ("Source") for the next 30 trading days. The offering, as filed with the Securities and Exchange Commission, was for Reed's to raise up to $2,250,000. During the subscription period the company raised $1,208,200 and issued 120,820 shares of Series B Convertible Preferred Stock.
